Citation Nr: 0506395	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for high cholesterol 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected skin disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from July 1968 to June 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the RO.  

By February 2004 decision, the Board denied service 
connection for heart disease, hypertension, colon polyps and 
a psychiatric disorder claimed as secondary to diabetes 
mellitus.  

The Board remanded the issues of service connection for 
elevated cholesterol and service connection for a skin 
disorder as secondary to service-connected diabetes mellitus.  

By August 2004 decision, the RO granted service connection 
for a skin disorder to which it assigned a 10 percent 
disability evaluation.  As the full benefit sought on appeal 
is granted, the issue of service connection for a skin 
disorder is no longer before the Board.  Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997).  

In February 2005, however, the veteran filed a Notice of 
Disagreement with respect to the August 2004 decision 
contesting the initial 10 percent rating assigned.  

As a Statement of the Case has not yet been issued on this 
matter, additional action by the RO is required as set forth 
below in the Remand portion of this decision.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  See generally 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2004) (detailing the 
process by which RO decisions are appealed to the Board).  

As set forth hereinbelow, the foregoing matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested laboratory 
findings of elevated cholesterol in service or for many years 
thereafter.  

2.  The veteran currently is not shown to have residual 
disablement due to elevated cholesterol level that are caused 
or aggravated by his service- connected diabetes mellitus.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
elevated cholesterol levels due to disease or injury that was 
incurred in or aggravated by active military service; nor is 
any proximately due or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by May 2002 and February 2004 letters, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via 
that letter regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

On May 1968 report of medical history, the veteran denied all 
symptomatology that could be associated with high 
cholesterol.  On the corresponding medical examination 
report, no relevant disability was noted.  

On April 1970 report of medical history, the veteran denied 
all symptomatology that could be associated with elevated 
cholesterol.  

On the corresponding medical examination report, no relevant 
disability was noted.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  

The March 1981 VA medical records indicated a diagnosis of 
high cholesterol.  

A February 2000 medical examination report indicated a 
history of hyperlipidemia.  

On May 2001 VA medical examination, the examiner diagnosed 
noninsulin dependent diabetes mellitus without clinical 
evidence of end stage organ damage or sequelae.  

By July 2001 rating decision, the RO granted service 
connection for diabetes mellitus.  

By July 2002 rating decision, the RO denied service 
connection for elevated cholesterol.  

On March 2004 VA medical examination report, the examiner 
noted that the veteran was a 55-year-old obese man.  The 
veteran was employed as a police officer from 1970 until 1998 
when he retired due to job stress as opposed to physical 
disabilities.  He was currently employed as a care salesman.  
Hypercholesterolemia was first noticed when the veteran 
experienced chest pain.  

The VA examiner diagnosed hypercholesterolemia and opined 
that it was part of an overall metabolic syndrome that was 
unrelated to service-connected diabetes mellitus.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one that 
requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The evidence reflects that high cholesterol levels were not 
manifested in service or diagnosed until many years after 
service.  The evidence does not reflect, and the veteran does 
not assert, that high cholesterol is related to service on a 
direct basis.  As such, service connection for elevated 
cholesterol levels on a direct basis must be denied.  
38 C.F.R. § 3.303.  

Furthermore, on March 2004 VA medical examination report, the 
examiner concluded that the veteran's high cholesterol was 
unrelated to service-connected diabetes mellitus.  Rather, it 
was determined to be part of an unrelated metabolic syndrome.  
Due to the lack of nexus evidence in this case, service 
connection for high cholesterol levels claimed as secondary 
to service-connected diabetes mellitus is denied.  38 C.F.R. 
§ 3.310.  

The Board recognizes that the veteran is of the opinion that 
his elevated cholesterol levels are the result of his 
diabetes mellitus.  The veteran, however, is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  See Espiritu, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant favorable 
decisions.  See also, 38 C.F.R. § 3.102; Ortiz, supra; 
Gilbert, supra.  



ORDER

Service connection for elevated cholesterol levels as due to 
service-connected diabetes mellitus is denied.  



REMAND

As indicated, in August 2004, the RO granted the veteran's 
claim of service connection for a skin disorder to which it 
assigned a 10 percent evaluation.  

A timely Notice of Disagreement regarding the initial rating 
has been determined to have been filed, but the RO failed to 
issue a Statement of the Case regarding that matter.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and RO failure to issue 
same is a procedural defect.  Manlincon, 12 Vet. App. at 240-
41.  

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of a Statement of the Case as to the 
matter of an increased rating for a service-connected skin 
disorder.  See VAOPGCPREC 16-92 (July 24, 1992).  

Thus, the case is remanded to the RO for the following 
action:

The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issue of an initial rating in excess 
of 10 percent for the service-connected 
skin disability.  All indicated 
development should be taken in this 
regard.  The veteran should, of course, 
be advised of the time period within 
which to perfect his appeal.  38 C.F.R. § 
20.302(b) (2004).  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


